DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-20 are pending in the application.  Claims 1-3, 5-9, 13-15, 18, and 20 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6, 8-14, and 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-6, 8-14, and 16-20 do not reference a claim previously set forth.  These claims reference “claim 0” and “Error! Reference source not found.”  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 6-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stone et al. (US 2006/0100627 A1) (“Stone”).
Regarding claim 1, Stone discloses (Figures 1-3B) a suture anchor comprising: an elongated body (102) having a proximal portion and a distal portion, the elongated body comprising: bone engagement features (114) that extend outward and are shaped to aid in retaining the body in a bone tunnel; a longitudinal passageway (115) extending from the proximal portion toward the distal portion and defining a longitudinal passageway axis (A), the longitudinal passageway having a first aperture (112) and a second aperture (112) aligned with the first aperture along a transverse axis oriented transverse to the longitudinal passageway axis; and a first transverse passageway capable of receiving a suture extending through the elongated body along the transverse axis and intersecting the longitudinal passageway at the first aperture and 
Regarding claim 2, Stone discloses (Figures 1-3B) a second transverse passageway capable of receiving a suture extending through the elongated body generally parallel to and offset from the first passageway and intersecting the longitudinal passageway (Figure 3), the first and second transverse passageways being spaced apart along the longitudinal passageway relative to one another (see Figure 3B annotated below).
Regarding claim 3, Stone discloses third and fourth transverse passageways capable of receiving a suture, each extending through the elongated body and intersecting the longitudinal passageway, the first and third transverse passageways forming a distal pair of passageways offset relative to one another toward opposite sides of the longitudinal passageway axis, the second and fourth transverse passageways forming a proximal pair of passageways offset relative to one another toward opposite sides of the longitudinal passageway axis (see Figure 3B annotated below).

    PNG
    media_image1.png
    360
    507
    media_image1.png
    Greyscale

	Regarding claim 6, Stone discloses that the elongated body (102) comprises an enlarged head formed adjacent the proximal portion.

    PNG
    media_image2.png
    367
    535
    media_image2.png
    Greyscale


Regarding claim 8, Stone discloses (Figures 1-3B) third and fourth transverse passageways capable of receiving a suture, each extending through the elongated body, offset from and parallel to the first and second transverse passageways, and intersecting the longitudinal passageway, the first and third transverse passageways forming a distal pair of passageways offset relative to one another toward opposite sides of the longitudinal passageway axis, the second and fourth transverse passageways forming a proximal pair of passageways offset relative to one another toward opposite sides of the longitudinal passageway axis (see Figure 3B annotated below).

    PNG
    media_image1.png
    360
    507
    media_image1.png
    Greyscale

Claims 7, 10, and 15-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meier et al. (US 2010/0121349 A1) (“Meier”).
Regarding claim 7, Meier discloses (Figures 17A-17G) a suture anchor (1700) comprising: an elongated body (1704) having a proximal portion and a distal portion, the elongated body having comprising: a longitudinal passageway (1724) extending from the proximal portion toward the distal portion and defining a longitudinal passageway axis; a first transverse suture receiving passageway (1718, 1722) extending through an entire width of the elongated body and intersecting the longitudinal passageway (1724); and a second transverse suture receiving passageway (1716, 1720) extending through the entire width of the elongated body and intersecting the longitudinal passageway (1724), wherein the second transverse suture receiving passageway is offset from and parallel to the first transverse suture receiving passageway (Figure 17G); and a plunger 
Regarding claim 10, Meier discloses that the plunger (1702) comprises an elongated body having at least one longitudinal ridge (see Figure 17B annotated below). 

    PNG
    media_image3.png
    371
    524
    media_image3.png
    Greyscale


Regarding claim 15, Meier discloses (Figures 17A-17G) a suture anchor construct (1700) comprising: an anchor (1704) having an elongated body extending from a first end to a second end, the elongated body having a longitudinal passageway (1724) extending from the first end toward the second end, the longitudinal passageway having an interior sidewall and defining a longitudinal passageway axis, the elongated body having a first transverse suture receiving passageway (1718, 1722) extending through the elongated body and intersecting the longitudinal passageway (Figure 17G); a first suture portion passing through the first transverse suture receiving passageway 
Regarding claim 16, the plunger disclosed by Meier, is capable of being moved into the second position such that the first suture portion does not advance substantially along the longitudinal passageway axis (paragraph 0189).
Regarding claim 17, Meier discloses that the plunger (1702) comprises an elongated body having at least one longitudinal ridge (see Figure 17B annotated below) capable of engaging with the first suture portion. 

    PNG
    media_image3.png
    371
    524
    media_image3.png
    Greyscale

Regarding claim 18, Meier discloses (Figure 17G) a second transverse suture receiving passageway (1716, 1720) extending through the elongated body and intersecting the longitudinal passageway (1724), the first and second transverse suture receiving passageways being parallel to each other and spaced apart along the longitudinal passageway (Figure 17G), the construct further comprising a second suture portion (portion of tether passing through 1716, 1720; paragraph 0189) passing through the second transverse suture receiving passageway, the plunger in the second position clamping both the first and second suture portions radially between the interior sidewall of the longitudinal passageway and the outer surface of the plunger (paragraph 0189).
Regarding claim 19, Meier discloses that the plunger (1702) comprises an elongated body having at least first and second longitudinal ridges (see Figure 17B annotated below) capable of engaging with the first and second suture portions respectively.

    PNG
    media_image4.png
    371
    524
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US 2006/0100627 A1) (“Stone”).
Regarding claims 4 and 9, Stone discloses that the plunger is moveable in longitudinal sliding relationship along the longitudinal passageway axis (paragraph 0039).  Stone fails to disclose that the plunger tapers distally.  
at least a portion of the longitudinal passage, the plunger has a shape that is complementary to the shape of the longitudinal passageway (115, 116), and that the elongated body tapers (104) distally (paragraphs 0039 and 0043).  Further, Stone discloses that the plunger can be made of osteoinductive and/or osteoconductive material to promote bone growth through the anchor (paragraph 0043).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plunger to taper distally to complement the distal taper of the elongated body.  This modification would allow for maximum bone growth through the anchor, as the plunger as modified would extend substantially entirely within the hollow body of the elongated body (Stone, paragraphs 0039 and 0043).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US 2006/0100627 A1) (“Stone”) in view of Lizardi (US 2005/0075668 A1).
Regarding claim 5, Stone discloses the invention substantially as claimed.  Stone discloses that the elongated body (102) comprises a generally cylindrical outer wall (paragraph 0039).  However, Stone fails to disclose that the generally cylindrical outer wall is interrupted by at least one flat surface extending from an opening of the transverse suture receiving passageway toward the proximal portion.
In the same field of endeavor, Lizardi teaches (Figures 1-3) a suture anchor (10/100) comprising a generally cylindrical outer wall (30/130) interrupted by at least one flat surface (24/124) extending from an opening of a transverse suture receiving 
Lizardi teaches that a flat surface and a curved/rounded surface are equivalent structures known in the art the time the invention was made.  Therefore, because these two surfaces were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute at least one flat surface extending from an opening of the transverse passageway toward the proximal portion for the curved/rounded surface disclosed by Stone.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meier et al. (US 2010/0121349 A1) (“Meier”) in view of van der Berg et al. (US 2010/0063542 A1) (“van der Berg”).
Regarding claim 11, Meier discloses the invention substantially as claimed in that the plunger comprises an elongated body. However, Meier fails to disclose the plunger comprising a plurality of planar sides intersecting to form a plurality of longitudinal ridges.
In the same field of endeavor, van der Berg teaches (Figures 11C) a suture anchor comprising a plunger (134) having a plurality of planar sides intersecting to form a plurality of longitudinal ridges. These ridges form teeth (178) that apply further pressure to the suture portions to maintain their position and to prevent the suture from slipping or pulling out entirely (paragraph 0062).
.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meier et al. (US 2010/0121349 A1) (“Meier”) in view of Lizardi (US 2005/0075668 A1).
Regarding claims 12-14, Meier discloses (Figures 17A-17G) that the elongated body (1704) has a radially enlarged head at the proximal portion.  However, Meier fails to disclose radially extending ridges, wherein the elongated body comprises at least one flat surface interrupting the radially extending ridges, and wherein the at least one flat surface extends from the first transverse suture receiving passageway to the radially enlarged head.
Lizardi teaches (Figures 1-3) a suture anchor (10/100) comprising a generally cylindrical outer wall (30/130) with radially extending ridges (34, 36/136) that is interrupted by at least one flat surface (24/124) and a radially enlarged head (proximal of ridge 136), the at least one flat surface extending from an opening of a transverse suture receiving passageway (44/144) to the radially enlarged head.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the suture anchor disclosed by Meier to include radially .

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reasons were provided in the previous Office Action.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Meier and Lizardi references were previously cited.  However, in the current Office Action, the Examiner is relying on an alternate embodiment of Meier to reject the claims.  The Stone reference is newly cited to address amended subject matter that is not disclosed or suggested by Meier and/or Lizardi/van der Berg.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.D.K/Examiner, Art Unit 3771              

/DIANE D YABUT/Primary Examiner, Art Unit 3771